DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1, 2, and 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. These figures appear identical to the figures provided in US Pat. 8,992,402.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 27 provides for the limitation “positioned circumferentially around the axis,” this limitation is not explicitly described in the instant specification, and there is nothing to suggest that this limitation is implicitly provided in one of the figures. Since the claim was not sufficiently described in the specification, either ipsis verbis or otherwise, it does not appear that the Applicant was in possession of the claimed limitations at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is indefinite because it is unclear what the metes and bounds of the term “cellular components” comprises. When considering the term component, it is broadly interpreted by both the skilled artisan and the layman as: a constituent part (https://www.dictionary.com/browse/component), and as such a cellular component must be interpreted as a portion, or constituent part of a cell. When looking at the usage of the term in the independent claim, there is no repetition of the term “cellular component;” however, the second-to-last step comprises “separating cells from the first [liquid] component.” Since it is reasonably assumed that the term component (in this step) is referring to the liquid component and not the cellular component, as claimed in the preamble, it is unclear if the limitation drawn to “separating the cells” should be interpreted as “separating the cellular components,” suggesting that constituent parts of the cells are removed, and not entire cells, per se. Based upon this confusion between the limitation “separating cellular components” and “separating cells,” it is unclear if the aim of the invention is to remove cellular components, cells, or both. Furthermore, the term “cellular components” is not defined in the specification, so it continues to be unclear what the inventors intended the metes and bounds of these limitations should be; for example, a platelet could be interpreted as a cellular component, but not necessarily a cell, so it is unclear if platelet would fulfil either the “separate cellular components” or “separate cells” limitations. For the sake of examining the claims on their merit, it will be assumed that any cellular material, including whole cells, will meet the limitations “separating cellular components,” and “separating cells.”
Claims 27 and 28 are indefinite because it is unclear how to interpret the limitation “positioned circumferentially around the axis.” For example, it is unclear if the collection bags are positioned in a manner that provide for them to be positioned along outer edge of a centrifuge, or if the Applicant is trying to claim a doughnut-shaped bag that is positioned around the circumference of the centrifuge. As this limitation does not find support in the originally filed specification, there is nothing in the specification of figures that would reasonably convey to the ordinary artisan how to interpret this claimed limitation.
Claims 18-26 are rejected insofar as they claim ultimate dependence on claim 17, but do not cure the above-described indefiniteness.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hudock, et al (PGPub 2008/0147240). Hudock provides for an apparatus that is used to separate composite liquids, including blood. See paragraph [0001] and [0002]. Although Hudock does not describe vessels, Hudock transfers blood into a blood processing apparatus, which is assumed to be fundamentally the same as a blood processing vessel. See paragraph [0028]-[0030] and [0055]. Hudock separates the whole blood into a first and second component, comprising plasma, and blood cell components. See paragraph [0029] and [0034]. Hudock indicates that the blood components are transferred into flexible separation bags, which are interpreted to be fundamentally identical to “a membrane volume defined by a flexible membrane.” See paragraphs [0029]. Hudock indicates that the whole blood can be separated into several discrete components, in their own specific bag including: plasma (a liquid component), platelets (a cellular component), and red blood cells (cells). See paragraph [0034]. This would suggest that the collection bags were explicitly envisioned for a method of separating cells, and cellular components, from the claimed membrane volume.
Based upon Hudock’s disclosure of whole blood separation bags, and their explicit intended purpose, it would appear that the instantly claimed method would clearly be performed with the whole blood collection and separation bags disclosed in the prior art. As such, it would be reasonable to assert that the disclosure of the bags, and the purposes of each bag, within the text of Hudock, and considering the disclosure as a whole, the method would be self-evident, and thusly be anticipated by Hudock.
If it can be reasonably shown that Hudock does not provide for an anticipating disclosure, it would be clear from the intended purpose of Hudock’s whole blood collection system, the disclosure of the function of each bag, and the knowledge of the ordinary artisan, the ordinary artisan would see the apparatus of Hudock and find the claimed method to be obviously performed on the cited apparatus.
With respect to claim 17, Hudock either anticipates the claimed method or renders it obvious.
With respect to claim 18, Hudock indicates that the blood components are separated via centrifugal force. See paragraph [0001].
With respect to claim 19, Hudock indicates that the collection bags can “freely expand,” suggesting that they are flexible. See paragraph [0049].
With respect to claim 20, Hudock describes a hydraulic pumping system that appears to achieve the claimed limitation. See paragraph [0044].
With respect to claims 21 and 22, Figure 5 appears to show that the membrane volume (separation bag) is offset from the axis of rotation; this also appears to be adjacent to the axis of rotation.
With respect to claims 23 and 24, based upon the figures and the description of the figures, Hudock provides for cells to be removed at a second location, using a tube, that is adjacent to the axis of rotation. See Figures 1 and 5, paragraph [0033].
With respect to claims 25 and 26, it appears that Hudock provides for a membrane volume that can expand and contract, wherein the separation chamber comprises a frusto-conical turntable. See paragraph [0040].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pearce, et al (PGPub 2011/0136646) provides for whole blood separation systems that appear to provide for methods of use that overlap with the claimed methods; Holmes, et al (US Pat. 8,900,112) provides for whole blood separation systems that appear to provide for methods of use that overlap with the claimed methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651